Citation Nr: 0840792	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-25 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus claimed due to exposure to herbicide 
agents.  

2.  Entitlement to service connection for diabetes mellitus 
claimed due to exposure to herbicide agents.  

3.  Entitlement to service connection for right leg 
disability claimed as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active Air Force service from March 1 to 
March 12, 1971.  He served with the Army National Guard from 
June 1980 to June 1982.  

In a June 2002 rating decision, the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO) in 
Philadelphia, Pennsylvania, denied service connection for 
type II diabetes mellitus, claimed due to herbicide exposure.  
The veteran did not appeal that decision and it became final.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2004-issued RO rating decision and later 
decisions that in pertinent part denied service connection 
for diabetes mellitus and for any right leg condition.

In July 2008, the veteran testified at a hearing on appeal 
before the undersigned Veterans Law Judge at the RO (Travel 
Board hearing); a copy of the transcript is associated with 
the record.  

Service connection for a right leg disability is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  By rating decision of June 2002, the RO denied service 
connection for diabetes mellitus and properly notified the 
veteran of that decision.  

2.  The veteran did not appeal the June 2002 decision and it 
became final.

3.  Evidence received at the RO since the June 2002 rating 
decision raises a reasonable possibility of substantiating 
the claim for service connection for diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The June 2002 rating decision, which denied service 
connection for diabetes mellitus, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.160, 
20.1103 (2008).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for diabetes mellitus and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156(a) (2008).

3.  Diabetes mellitus, claimed secondary to exposure to 
herbicide agents, was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008), VA has a duty to notify and assist the 
claimant in the development of the claim.  In this case, the 
Board is granting the application to reopen the claim.  
Accordingly, the duty to notify and the duty to assist, with 
respect to reopening the service connection claim, need not 
be discussed.  

With respect to the underlying service connection claim, 
however, VA must notify the claimant and his representative 
of any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was recently amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  This notice must be provided prior to 
an initial unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, a letter sent to the claimant in January 2007 
provided all required notices.  The RO readjudicated the 
issues and issued a supplemental statement of the case in May 
2008.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether VA must provide a VA medical 
examination or medical opinion, there are four factors for 
consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 
38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

With respect to the third factor above, the Court has stated 
that this requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service (a low threshold).  
Evidence that indicates that a disability "may be 
associated" with military service includes, but is not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, a medical opinion was not obtained nor is such 
an opinion necessary.  The claims file contains competent 
evidence of a diagnosis of type II diabetes mellitus.  Thus, 
that fact needs no further proof.  There is no competent 
evidence of any diabetes mellitus occurring during active 
service or within any presumptive period following active 
service or active duty for training.  Thus, that area need no 
further development.  There is no competent or credible 
evidence that the veteran served in Vietnam during the 
Vietnam War era.  That fact need no further development.  
There is no credible indication that diabetes or associated 
symptoms may be associated with the veteran's service or with 
another service-connected disability.  That area needs no 
further development.  Finally, the remaining evidence is 
sufficient to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159(c) (4); McLendon, supra.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA and private medical reports.  The claimant 
was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  
Neither the claimant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for fair adjudication of 
the claim that has not been obtained.  Hence, no further 
notice or assistance to the claimant is required to fulfill 
VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

New and Material Evidence

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In a June 2002-issued rating decision, the RO denied service 
connection for diabetes mellitus claimed due to herbicide 
exposure.  The veteran and his representative were notified 
of the decision in a letter from the RO, but did not appeal.  
Thus, the rating decision became final.  38 U.S.C.A. § 
7105(b), (c) (West 2002).  

When a claim has been disallowed by the RO, "the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered" unless new and 
material evidence has been presented.  38 C.F.R. §§ 3.156(a), 
20.1103 (2008).

Pursuant to 38 C.F.R. § 3.156(a) (2008), a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can neither be cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

This version of 38 C.F.R. § 3.156(a) applies to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  The veteran's application to reopen his service 
connection claim was received at the RO in December 2003, 
subsequent to the effective date of the revision.  Therefore, 
this version of § 3.156(a) applies.   

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in 
a more complete record for evaluating the disability.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the June 2002-
issued RO rating decision consists of service treatment 
records (STRs), VA examination reports, VA treatment records, 
personnel records, private medical reports, and claims and 
statements of the veteran, as discussed below.

In an original claim filed in May 1973, the veteran claimed 
that he served from February 22 to March 15, 1971, as a 
"private" in the Air Force.  He reported that he was born 
in February 1951.  These facts are significant in that he 
later supplied conflicting information.

In November 1982, the National Personnel Records Center 
supplied certain personnel records.  A DD Form 4, Enlistment 
Contract-Armed Forced of the United States, reflects that on 
March 1, 1971, the veteran enlisted in the Air Force, that 
his basic pay began on that date, and that he had no prior 
active or inactive Federal service.  The contract reflects 
that he was born in February 1952.  An accompanying DD Form 
214 reflects corresponding information.  He entered the Air 
Force on March 1, 1971, with no record of any prior service.  
The DD Form 214 reflects that he was born in February 1952.  

The DD Form 214 also reflects that the veteran was honorably 
discharged on March 12, 1971, after only 12 days of active 
military service.  He received a National Defense Service 
Medal, but no other medal or decoration.  He attained the 
rank of AB (Airman Basic).  He was discharged in accordance 
with Air Force Manual 39-10 (administrative discharge).  He 
had received no military specialty number other than Basic 
Airman 00010. 

Another DD Form 214 submitted by the veteran at a later date 
reflects active military service with the Air Force from 
January 1970 to March 1971.  

In another claim for benefits submitted in September 1979, 
the veteran claimed that he was born in February 1950 and 
that he served in active military service from December 1970 
to March 15, 1971.

A National Guard Bureau Form 22 reflects that the veteran 
served from June 1980 to June 1982 with the Pennsylvania Army 
National Guard.  Significantly, it reflects that the veteran 
had three months of prior service (active and/or inactive).  

The claims file contains another version of the veteran's DD 
Form 214, which was also received in November 1982.  This DD 
Form 214 reflects that the veteran served in the Air Force 
from December 12, 1970, to March 12, 1971.  

The private medical evidence includes a February 2001 
statement to the effect that the veteran received medical 
care for lumbar spine stenosis, diabetes mellitus, and other 
health problems.  The statement bears an illegible signature.  
A January 2002 report from R. Codario, M.D., states that the 
diagnosis was type 2 diabetes.    

The lay evidence includes the veteran's assertion in March 
2002 that he was exposed to Agent Orange while serving in 
Vietnam. 

In June 2002, the RO denied service connection for diabetes 
mellitus on the basis that diabetes mellitus did not occur 
during active military service, nor did the veteran's records 
reflect service in Vietnam during the requisite time period.  
The Board will review the evidence submitted since the RO 
decision to determine whether any of it is new and material 
evidence, that is, whether it is neither cumulative nor 
redundant and whether it raises a reasonable possibility of 
substantiating the claim.  

The new and material evidence submitted since the June 2002 
RO decision that is sufficient to reopen the service 
connection claim includes another version of the veteran's DD 
Form 214, testimony offered to an RO hearing officer in April 
2006, and testimony offered to the undersigned Veterans Law 
Judge in July 2008.  It must be stressed that for the limited 
purpose of reopening a service connection claim, all evidence 
submitted is presumed credible.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In April 2004, the veteran submitted another version of his 
DD Form 214 that differs from previously received copies in 
that it reflects that he received the Vietnam Service Medal 
(VSM).  This is new evidence in that such documentation of 
service in Vietnam had not been considered in the prior final 
decision.  Evidence of service in Vietnam during the Vietnam 
War era could be key evidence for a grant of service 
connection for type II diabetes mellitus.  Thus, it is new 
and material evidence.

The new and material evidence also includes the veteran's 
testimony.  In April 2006, he testified before an RO hearing 
officer that he served aboard a C-130 aircraft that sprayed 
Agent Orange in Vietnam in 1971.  He recalled serving at 
Quang Tri, among other locations, while assigned to Air 
America.  In July 2008, he testified before the undersigned 
Veterans Law Judge that he served as an aircraft mechanic at 
various locations in Southeast Asia, including U.S. bases at 
Tan Son Nhut and Cam Ranh Bay in what was then the Republic 
of South Vietnam.

Because new and material evidence has been submitted, the 
claim for service connection for type II diabetes mellitus 
must be reopened.

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2008).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service treatment records, 
or for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a) (2008).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are 
accorded special consideration for service connection.  Where 
a veteran served at least 90 days during a period of war or 
after December 31, 1946, and a listed chronic disease, such 
as arthritis, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease will be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service treatment 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b), but, because the 
veteran was not in combat, he will not be afforded this 
consideration.  

VA regulations contain special provisions for service 
connection for those exposed to herbicides during active 
service.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.309(e) (2008).  There are also certain time limits 
for presumptive service connection.  The specified diseases 
for which presumptive service connection is available include 
Type 2 diabetes (also known as Type II diabetes mellitus or 
adult-onset diabetes). 

No unfair prejudice results from considering the merits of 
the service connection claim because the RO considered the 
claim on the merits in the appealed July 2004 rating 
decision.  

The evidence is overwhelmingly against presumptive service 
connection for diabetes mellitus.  There is no credible 
evidence that the veteran has served in Vietnam.  His 
testimony is not persuasive in that he appears to be a poor 
historian.  Various records reflect that he could not 
accurately recall his own birth year, a vital detail of his 
life.  Whereas he reports that he was born in 1950, his 
military and Social Security Administration (SSA) records 
reflect that he was born in 1952.  Moreover, during his 
hearings, he supplied conflicting testimony concerning dates 
and times and whereabouts during active service.  While he 
testified that he was an aircraft mechanic, his DD Form 214 
reflects that he completed no training and was never awarded 
a Military Operational Specialty Code number.  While he 
testified that he served in Vietnam, an original DD Form 214 
from NPRC reflects no such duty assignment.  Thus, the 
veteran's credibility is impeached by his inconsistent and 
conflicting testimony.  

Much more persuasive than the veteran's testimony are the 
enlistment contract supplied by NPRC that the veteran signed 
on March 1, 1971, reflecting that he had no prior military 
service, and the DD Form 214 supplied by NPRC reflecting that 
he was administratively discharged on March 12, 1971.  These 
records are more persuasive because the STRs corroborate that 
he began active military service on March 1, 1971, that he 
immediately exhibited a nervous disorder, and that he was 
expeditiously discharged on March 12, 1971. 

Thus, the only remaining avenue for service connection in 
this case is the "direct service connection" approach set 
forth by the Federal Circuit Court of Appeals (Fed. Cir.) in 
Combee, supra.  Unfortunately, there is no indication that 
the veteran developed diabetes mellitus during his 12 days of 
active military service in March 1971 or during his two years 
of Army National Guard service in the early 1980s.  The 
medical evidence reflects that diabetes mellitus arose in 
2001, many years after any military duty was performed.  No 
medical evidence of a link between diabetes mellitus and 
active military service or other duty status, or between 
diabetes mellitus and a service-connected disability, has 
been presented.  

While the veteran has provided lay evidence of a link, VA 
regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis 
is competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The veteran's opinion in this matter is of 
little value because of his inability to recall events 
accurately.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for service connection for 
diabetes mellitus is therefore denied.  


ORDER

Service connection for diabetes mellitus claimed secondary to 
Agent Orange exposure in Vietnam is denied.


REMAND

Right Leg Disability 

The veteran's active military service resulted in no right 
leg disability.  He injured his right ankle and foot during 
National Guard service in the early 1980s, which resulted in 
a service-connected right tarsal tunnel syndrome and right 
posterior tibial nerve paralysis, rated 20 percent from June 
26, 1982.  Since then, the veteran often complained of right 
leg pain.  

In September 1987, R. Codario, M.D., wrote that the veteran, 
"...continues to have trouble with pain in his right ankle and 
right leg.  This condition has continued to deteriorate and 
all stems from service-connected right ankle trauma.  Would 
you be kind enough to grant this man the disability he 
deserves."  

In November 1988, Dr. Cordario wrote, "This letter is to 
certify that [the veteran] has back and hip problems due to 
his tarsal tunnel syndrome."

The later-dated medical evidence focuses on non-service-
connected lumbar radiculopathy and service-connected right 
ankle and foot problems; however, a July 2002 private 
magnetic resonance imaging (MRI) of the right knee notes that 
a popliteal or ganglion cyst was detected.  An August 2004 VA 
report notes possible tear of the right medial meniscus, 
degenerative changes, CMP (chondromalacia patella), synovial 
cyst of the proximal tibia-fibula joint, and paresthesias 
from diabetic neuropathy.  

In April 2006, the veteran testified that he had neuropathy 
and weakness in the legs.  In an April 2006 statement in 
support of claim, he reported swollen legs.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (d); 
38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 
81( 2006).  In this case, a private physician has attributed 
right leg symptoms to the service-connected right foot.  The 
veteran has not been examined to determine the nature and 
etiology of the right leg/knee/hip problems mentioned above.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should afford the veteran an 
orthopedic examination, by an appropriate 
specialist, to determine the etiology of 
his claimed right leg disability.  All 
indicated tests and studies should be 
undertaken.  The claims files should be 
made available to the physician for 
review of the pertinent evidence.  

The physician should elicit a complete 
history of right leg/hip/knee symptoms 
from the veteran and report on the nature 
of any right leg/hip/knee disorder found.  
For each diagnosis offered, the physician 
should address whether it is at least as 
likely as not (50 percent or greater 
probability) that the service-connected 
right ankle and foot disability has 
caused or aggravated the condition.

The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.

2.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
claim.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to report for 
examination without good cause may result in the denial of 
the claim.  38 C.F.R. § 3.655 (2008).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


